DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Response to Amendment
Claims 1-15 are currently considered for examination. 

Claim Interpretation
Claims 1, 6, and 11 recite the limitation “transform data by publishing the data representing prospective sponsored content via the computer network on one or more published topic pages of the at least one curator if the content has received at least a predetermined number or percentage of votes.” However, this limitation is not given patentable weight because “[c]laim scope is not limited by language that suggests or makes optional but does not require steps to be performed” (see MPEP 2111.04). The transformation step is made optional because if the content does not receive at least a predetermined number or percentage of votes then the transformation step is not performed. However, for the sake of advancing prosecution, all limitations will be considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of provides incentive for a curator of a topic page to curate his or her topic pages in a manner that drives revenue to the system from third party sponsors by compensating the curator for publishing or curating sponsored content on their 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). 
The claims also recite limitations that are considered a fundamental economic principle or practice, commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. 
The claims also recite mathematical concepts because the claims transform the data in response to a predetermined number or percentage of votes. The Examiner notes that “[a] mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number” and that “[t]here is no particular word or set of words that indicates a claim recites a mathematical calculation” (see p. 4 of October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and/or mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A system comprising a machine, […] a data store containing data for populating a front end interface, a computer system comprising at least one server having a physical data processor operatively coupled to the data store, the computer system programmed,” and “a computer network.” These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as a tools to perform the abstract idea. The additional element(s) are being used in their ordinary capacity. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement  “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not integrate the judicial exception into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere 
Claims 2-5 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities, mental processes, and/or mathematical concepts). Claims 2-5 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-5 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Claim 6 recites substantially similar limitations as claim 1. Therefore, claim 6 is directed towards the same abstract idea as claim 1. Claim 6 also recites substantially similar additional elements as claim 1. However, for the same reasons set forth with respect to claim 1, claim 6 also does not integrate the judicial exception into a practical application, nor does it amount to significantly more. 
Claims 7-10 also recite limitations that are similar to the abstract ideas identified with respect to claim 6 (i.e., certain methods of organizing human activities, mental processes, and/or mathematical concepts). Claims 7-10 do not recite any additional elements other than those recited in claim 6. Therefore, for the same reasons set forth with respect to claim 6, claims 7-10 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Claim 11 recites substantially similar limitations as claim 1. Therefore, claim 11 is directed towards the same abstract idea as claim 1. Claim 11 recites the additional elements of “a computer system” and “a computer network.” However, for the same reasons set forth with respect to claim 1, claim 11 also does not integrate the judicial exception into a practical application, nor does it amount to significantly more. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Birnholz et al. (US 2011/0112911), referred to hereinafter as Birnholz. 

As per Claim 1, Birnholz discloses A system comprising a machine, useful in serving web pages, that provides incentive for a curator of a topic page to curate his or her topic pages in a manner that drives revenue to the system from third party sponsors by compensating the curator for publishing or curating sponsored content on their published topic pages, the system comprising (¶ [0012] “In a second embodiment of the present invention, an advertising portal can include means for uploading or generating an ad to the advertising portal by a consumer-creator, means for offering the ad to advertisers, publishers, or visitors to the advertising portal, means for selecting the ad, means for brokering a relationship between a consumer-creator, the advertisers, the publishers, or the visitors, means for tracking the ad selected using link driven statistical analysis, means for automatic payment to the consumer-creator, publishers or visitors based on the relationship brokered and the statistical analysis, and means for an advertiser to request an ad to be created by a consumer-creator”. Also see at least Abstract, Figure 1-2 and ¶¶ [0008, 0018, 0037, 0051] and Claims 9-10): 
(a) a data store containing data for populating a front end interface (¶ [0013] “a machine-readable storage having computer program with a plurality of code sections executable by a machine can cause the machine to perform the steps described above, namely, uploading or creating an ad on a given website by a consumer-creator, offering the ad to advertisers or publishers or visitors for presentation on various electronic medium, wherein the ad is available on the given website or linked to the given website from another website, enabling a selections of an ad by an advertiser or a publisher or visitor that has been uploaded or created, brokering a relationship among the consumer-creator, the visitor, the advertiser, or the publisher, tracking use of the ad, and automatically enabling payment for the use of the ad based on the relationship brokered and the use tracked of the ad". ¶ [0059] “The various data assigned to the ad can be stored in a database to make it possible to create an Ad engine database that can be searched and or syndicated at Affiliate sites. For example, if an individual wants to see a search of all audio ads created for Coca Cola, I can enter  'coca cola' and select a checkbox for 'audio'". Also see at least Abstract, Figures 1-7 and ¶¶ [0008, 0012 0018, 0037, 0051] and Claims 9-10]); 
(b) a computer system comprising at least one server having a physical data processor operatively coupled to the data store, the computer system programmed to (Abstract, Figure 13 and ¶¶ [0073]): 
i) receive data representing prospective sponsored content from a third party sponsor via a computer network (¶ [0009] “In yet other aspects of the embodiments of the invention, the method can further enable solicitations from the advertiser for a particular type of ad with an offer at a fixed price or a bid price and an option request for ads from a particular type of consumer-creator”. ¶ [0053] “Advertisers can also solicit for new ads and specify the type. This can be similar to the many generalized freelance websites on the Internet today such as guru.com and scriptlance.com. Advertisers seeking `art and imagery` for business cards all the way through high end television commercials can be posted as a request for content with a fixed or bid price. They can also choose the type of creator they are interested in receiving content and bids from”. Also see at least Abstract, Figures 1-2 and [0008, 0012 0018, 0037, 0051] and Claims 9-10]); 
ii) identify at least one curator of published topic pages on the system that is a candidate to publish the data representing prospective sponsored content on at least one of their topic pages (¶ [0009] “In yet other aspects of the embodiments of the invention, the method can further enable solicitations from the advertiser for a particular type of ad with an offer at a fixed price or a bid price and an option request for ads from a particular type of consumer-creator”. ¶ [0053] “Advertisers can also solicit for new ads and specify the type. This can be similar to the many generalized freelance websites on the Internet today such as guru.com and scriptlance.com. Advertisers seeking `art and imagery` for business cards all the way through high end television commercials can be posted as a request for content with a fixed or bid price. They can also choose the type of creator they are interested in receiving content and bids from”. Also see at least Abstract, Figures 1-2 and [0008, 0012 0018, 0037, 0051] and Claims 9-10]); 
iii) formulate and make one or more offers of compensation to the identified curator in exchange for curating the prospective sponsored content (¶ [0037] “Referring to FIG. 1, a At step 17 an offer of a commission or a lump sum buyout by the advertiser to the consumer-creator can be made and the method can further set minimum rates for the commission or the lump sum based on existing statistics for the ad or other standards and the intended use by the advertiser. The method can enable solicitations from the advertiser for a particular type of ad with an offer at a fixed price or a bid price and an option request for ads from a particular type of consumer-creator at step 18”. Also see at least Abstract, Figures 1-2 and [0008-0009, 0012 0018, 0037, 0051, 0053] and Claims 9-10]); 
iv) receive data representing an indication of acceptance of such offer from at least one curator via the computer network (¶ [0037] “Referring to FIG. 1, a flow chart illustrating a method 10 of enabling consumer-creators to create advertisements on behalf of advertisers on an electronic network can including the step 11 of uploading or creating an ad on a given website At step 17 an offer of a commission or a lump sum buyout by the advertiser to the consumer-creator can be made and the method can further set minimum rates for the commission or the lump sum based on existing statistics for the ad or other standards and the intended use by the advertiser. The method can enable solicitations from the advertiser for a particular type of ad with an offer at a fixed price or a bid price and an option request for ads from a particular type of consumer-creator at step 18”. Also see at least Abstract, Figures 1-2 and [0008-0009, 0012 0018, 0037, 0051, 0053] and Claims 9-10]); 
v) identify prospective voters to approve or disapprove content represented by data representing the prospective sponsored content (¶ [0048] “All views of the user generated content (UGC) or ads can be metered and have the ability to be voted on by visitors. Whereas standard pay per click `text` advertisement has a single link that enables a user to link directly to the advertised website, embodiments herein can also include an additional link or image to click on that can affect the consumer-creator's score. For example, the consumer-creator can start at ; 
vi) publish the data representing  prospective sponsored content in a draft version of a topic page and make the draft version available to the prospective voters via the computer network (¶ [0008] “The advertiser can view ads created for the advertiser, approve the ads, deny the ads, and modify the ads. An email or traditional mail can be used to automatically generate and send notification to the consumer-creator if the ad was approved by the advertiser". Also see at least Abstract, Figures 1-2 and [0008-0009, 0012 0018, 0037, 0048, 0051, 0053] and Claims 9-10]); 
vii) receive data representing votes from the prospective voters via the computer network (¶ [0048] “All views of the user generated content (UGC) or ads can be metered and have the ability to be voted on by visitors. Whereas standard pay per click `text` advertisement has a single link that enables a user to link directly to the advertised website, embodiments herein can also include an additional link or image to click on that can affect the consumer-creator's score. For example, the consumer-creator can start at 100% and decrease if their `word of mouth` recommendation is voted in a negative fashion by a visitor in the network. For example, a restaurant recommendation that turns out as a bad recommendation can give the visitor or ad consumer the ability to criticize the consumer-creator and consequently enable the return to the consumer-creator's profile page resulting in a decrease in score from 100% to 99% and so on from a negative score. This score can be a link that brings the visitor to the profile page of the consumer-creator frequently or repeatedly. This data will be available to consumer-creators so that they have a benchmark for which companies and or genres may be most valuable to create ads for. Visitors can create an account similar to accounts found at other social networking websites whereby their account can be accessed with a friendly name such as www.AdGeneration.com/michael. The visitors profile can have personally identifiable information on it helping other visitors to connect with them if the visitor is interested in networking with others. Other shortcuts to their favorite advertisements and or publishers can be added. The visitors in some instances can possibly participate in some of the ad sharing revenue as well. For example, if a celebrity created a visitor account and shared their ideas and interests with the world, their page would receive lots of traffic. This in turn can lead to revenue generated for all parties, the visitor, the publisher, and ultimately the advertiser who is receiving the traffic from the `word of mouth` referrals”. Also see at least Abstract, Figures 1-2 and [0008-0009, 0012 0018, 0037, 0051, 0053] and Claims 9-10]); and, 
viii) transform data by publishing the data representing prospective sponsored content via the computer network on one or more published topic pages of the at least one curator if the content has received at least a predetermined number or percentage of votes (¶ [0048] “All views of the user generated content (UGC) or ads can be metered and have the ability to be voted on by visitors. Whereas standard pay per click `text` advertisement has a single link that enables a user to link directly to the advertised website, embodiments herein can also include an additional link or image to click on that can affect the consumer-creator's score. For example, the consumer-creator can start at 100% and decrease if their `word of mouth` recommendation is voted in a negative fashion by a visitor in the network. For example, a restaurant recommendation that turns out as a bad recommendation can give the visitor or ad consumer the ability to criticize the consumer-creator and consequently enable the return to the consumer-creator's profile page resulting in a decrease in score from 100% to 99% and so on from a negative score. This score can be a link that brings the visitor to the profile page of the consumer-creator frequently or repeatedly. This data will be available to consumer-creators so that they have a benchmark for which companies and or genres may be most valuable to create ads for. Visitors can create an account similar to accounts found at other social networking websites whereby their account can be accessed with a friendly name such as www.AdGeneration.com/michael. The visitors profile can have personally identifiable information on it helping other visitors to connect with them if the visitor is interested in networking with others. Other shortcuts to their favorite advertisements and or publishers can be added. The visitors in some instances can possibly participate in some of the ad sharing revenue as well. For example, if a celebrity created a visitor account and shared their ideas and interests with the world, their page would receive lots of traffic. This in turn can lead to revenue generated for all parties, the visitor, the publisher, and ultimately the advertiser who is receiving the traffic from the `word of mouth` referrals”. Also see at least Abstract, Figures 1-2 and [0008-0009, 0012 0018, 0037, 0051, 0053, 0072] and Claims 9-10]).



As per Claim 2, Birnholz discloses wherein the computer system is further programmed to: 
ix) monitor impressions associated with the published sponsored content (Abstract “The method can also track usage of the ad and automatically enable payment for the ad based on the relationship brokered and the use tracked of the ad". ¶ [0004] “tracking clicks or click-through to websites or preferential placement on websites". ¶ [0007] “the advertiser can be optionally charged a fee for viewing the ad at the given website (known as an impression). ¶ [0008] “the advertiser a fee based on unique click-through to an advertiser website resulting from the ad generated by the consumer-creator”. ¶ [0046] “Thus, an impression charge can be charged instead that can be a fractional amount of the total click through cost”. ¶ [0071] “The advertising company pays less overall for their marketing because the ads are now trusted by the consumer, thus resulting in fewer clicks, views or impressions to generate a sale (higher conversion rates). Also see at least Also see at least Abstract, Figures 1-2 and [0008-0009, 0012 0018, 0037, 0051, 0053, 0072] and Claims 9-10]); and 
x) facilitate compensation of the at least one owner/curator of the one or more published topic pages (Abstract “The method can also track usage of the ad and automatically enable payment for the ad based on the relationship brokered and the use tracked of the ad". ¶ [0004] “tracking clicks or click-through to websites or preferential placement on websites". ¶ [0007] “the advertiser can be optionally charged a fee for viewing the ad at the given website (known as an impression). ¶ [0008] “the advertiser a fee based on unique click-through to an advertiser website resulting from the ad generated by the consumer-creator”. ¶ [0046] “Thus, an impression charge can be charged instead that can be a fractional amount of the total click through cost”. ¶ [0071] “The advertising company pays less overall for their marketing because the ads are now .

As per Claims 7 and 12, they recites substantially similar limitations as claim 2 and are rejected using the same rationale. 

As per Claim 3, Birnholz discloses wherein the computer system is further programmed to: 
xi) monitor clicks associated with the published sponsored content (Abstract “The method can also track usage of the ad and automatically enable payment for the ad based on the relationship brokered and the use tracked of the ad". ¶ [0004] “tracking clicks or click-through to websites or preferential placement on websites". ¶ [0007] “the advertiser can be optionally charged a fee for viewing the ad at the given website (known as an impression). ¶ [0008] “the advertiser a fee based on unique click-through to an advertiser website resulting from the ad generated by the consumer-creator”. ¶ [0046] “Thus, an impression charge can be charged instead that can be a fractional amount of the total click through cost”. ¶ [0071] “The advertising company pays less overall for their marketing because the ads are now trusted by the consumer, thus resulting in fewer clicks, views or impressions to generate a sale (higher conversion rates). Also see at least Also see at least Abstract, Figures 1-2 and [0008-0009, 0012 0018, 0037, 0051, 0053, 0072] and Claims 9-10]); and -29- 
xii) facilitate compensation of the at least one owner/curator of the one or more published topic pages (Abstract “The method can also track usage of the ad and automatically enable payment for the ad based on the relationship brokered and the use tracked of the ad". ¶ [0004] “tracking clicks or click-through to websites or preferential placement on websites". ¶ [0007] “the advertiser can be optionally charged a fee for viewing the ad at the given website (known as .

As per Claims 8 and 13, they recites substantially similar limitations as claim 3 and are rejected using the same rationale. 

As per Claim 4, Birnholz discloses wherein computer system is programmed to identify a plurality of curators of published topic pages and publish the sponsored content in a plurality of draft versions of a plurality of topic pages respectively curated by the identified plurality of curators (¶ [0006] “Embodiments in accordance with the present invention can enable individuals, coined herein as "consumer-creators" to create ads, publish or allow publication of such ads in any number of mediums and further establish a relationship with an advertiser that can share revenue resulting from such ads with the consumer-creators”. ¶ [0007] “In a first embodiment of the present invention, a method of enabling consumer-creators to create advertisements on behalf of advertisers on an electronic network can including the steps of uploading or creating an ad on a given website by a consumer-creator, and offering the ad to advertisers or publishers or visitors for presentation on various electronic medium in the form selected among text, audio, video, image, flash, swift, interstitials, animated gif or any other viable media that can be viewed with commercially available electronics, where the ad is available on the given website or linked to the given website from another website. The created ad can also be made available on other media including existing traditional advertising channels as well as newer channels that can be thought of in the context herein as consumer generated advertising using podcasting or zunecasting (i.e., audio or video podcasting respectively) as examples. The method can further include the steps of selecting an ad (that has been uploaded or created by the consumer-creator) by an advertiser or a publisher or visitor, brokering a relationship among the consumer-creator, the visitor, the advertiser, or the publisher, tracking usage of the ad, and automatically enabling payment for the use of the ad based on the relationship brokered and the use tracked of the ad. The ad can be placed on a website that automatically links an ad on a third party's website that redirects a visitor to a third party's website and ultimately to an advertisers' website. The method enables visitors to view ads uploaded or created on the given website and further enables the visitors to directly click the ad and visit the advertisers website. The advertiser can be optionally charged a fee for viewing the ad at the given website (known as an impression). The method can further charge the advertiser a different fee if the visitor affirmatively opts to be linked to a website associated with the ad”. (¶ [0008] “The advertiser can view ads created for the advertiser, approve the ads, deny the ads, and modify the ads. An email or traditional mail can be used to automatically generate and send notification to the consumer-creator if the ad was approved by the advertiser". Also see at least Abstract, Figures 1-2 and [0008-0009, 0012 0018, 0037, 0048, 0051, 0053] and Claims 9-10]).

As per Claims 9 and 14, they recites substantially similar limitations as claim 4 and are rejected using the same rationale. 

As per Claim 5, Birnholz discloses wherein computer system is programmed to identify the at least one curator of published topic pages by identifying at least one published topic page (¶ [0009] “In yet other aspects of the embodiments of the invention, the enable solicitations from the advertiser for a particular type of ad with an offer at a fixed price or a bid price and an option request for ads from a particular type of consumer-creator”. ¶ [0053] “Advertisers can also solicit for new ads and specify the type. This can be similar to the many generalized freelance websites on the Internet today such as guru.com and scriptlance.com. Advertisers seeking `art and imagery` for business cards all the way through high end television commercials can be posted as a request for content with a fixed or bid price. They can also choose the type of creator they are interested in receiving content and bids from”. Also see at least Abstract, Figures 1-2 and [0008, 0012 0018, 0037, 0051] and Claims 9-10]).

As per Claims 10 and 15, they recites substantially similar limitations as claim 5 and are rejected using the same rationale. 

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues with substance: 

Argument A: “The above claim, similar to the claim at issue in Enfish (discussed below), is ‘pure’ software claim that has been deemed patent-eligible by the Federal Circuit. […] In the present claims, as in those found patent eligible in Finjan, specific limitations that overcome deficits in the prior art are recited. […] In this respect, the presently claimed invention recites specific steps to obtain a result, just as in Finjan. […] Thus, the claims are clearly directed to a statutory invention in accordance with the analysis set forth in the Section 101 Guidance published January 7, 2019. […] The transformation of actual data by the computer system further leads to the conclusion that the claim recites elements that amount to significantly more than an abstract idea. […] Here, the present claims are directed to a machine for serving web pages that achieves other benefit over conventional web servers, such as increased volume of publication and faster publication processes.”

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regards to the argument that the claimed invention achieves other benefit over conventional web servers, such as increased volume of publication and faster publication processes, the Examiner respectfully disagrees. The specification is silent with regards to such improvements.
With regards to comparison of the claimed invention here to PNC Bank v. Secure Axcess, Ex Parte Cyriac J. Wegman III, Ex Parte Bruce Gordon Fuller/Brian Alexander Wall/ Kevin George Gordon/ Mark David Hobbs/ Mohamed Salehmohamed, Ex Parte Yasser Ansari/ Kotaro Matsuo, the facts of the application here do not uniquely match the facts at issue in these decisions (see November 2016 Memo). Additionally, these decisions are non-precedential. 
With regards to the argument that the claimed invention transforms actual data by the computer system and that leads to significantly more than the abstract idea, the Examiner respectfully disagrees. “It is noted that while a transformation of an article is an important clue, it is not a stand-alone test for eligibility” (see MPEP 2106(c)). Additionally, data manipulation is not a transformation or reduction of a particular article to a different state or thing in accordance with USPTO Guidance. The Examiner also notes that “while an application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility” (see MPEP 2106.05(d)). 
Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the internet, here the claimed invention amounts to merely specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea. 
Also, unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways of filtering content, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. The claims at issue do not require any non-conventional computer, network or display components, or even a non-conventional and non-generic arrangement of known conventional pieces. The claims at issue merely call for the performance of the claimed invention on a set of generic computer components and display devices. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. 
Also, unlike in McRO in which the claimed invention allowed computers to produce accurate and realistic lip synchronization and facial expression in animated characters that previously could only be performed by human animators which provided an improvement to an existing technological process, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. “It is the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks” (see p. 24 of McRO, Inc. v. Bandai Namco Games America (Fed. Cir. 2016)). The specification fails to provide a teaching about how the claimed invention improves a computer or other technology, nor do the claims recite a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention. The claims merely use the computer as a tool instead of an improved computer capability. A computer "that receives and sends information over a network - with no further specification - is not even arguably inventive (see BuySAFE Inc. v. Google Inc. (Fed. Cir. 2014)). 
	Also, unlike in Enfish in which the claimed invention achieved other benefits over conventional databases such as increased flexibility, faster search times, and smaller memory requirements that provided improvements to the functioning of the computer itself, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
	Also unlike in Amdocs in which the claimed invention reduced congestions in network bottlenecks, while still allowing data to be accessible from a central location which provided an improvement to the functioning of the computer itself and an improvement to computer networks, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Also, unlike the improved user interface in Core Wireless, the unconventional utilization of inertial sensors in Thales, the new kind of file that enables a computer security system to do things it could not do before in Finjan, or the improvement to computer memory systems in Visual Memory, here looking at the limitations as an ordered combination adds nothing that is not already 
The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Argument B: “Birnholz fails to disclose the presently claimed computer system programmed to identify at least one curator of published topic pages on the system that is a candidate to publish the data representing prospective topic pages on the system that is a candidate on publish the data representing prospective sponsored content on at least one of their topic pages, identify prospective voters to approve or disapprove the prospective sponsored content, publish the data representing prospective sponsored content in a draft version of a topic page and make the draft version available to the prospective voters via the computer network, receive data representing votes from the prospective voters via the computer network, or transform data by publishing the data representing prospective sponsored content via the computer network on one or more published topic pages of the curator if the content has received at least a predetermined number or percentage of votes.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above rejection for how the Birnholz reference discloses each of these limitations. .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SAM REFAI/Primary Examiner, Art Unit 3681